Name: Commission Regulation (EEC) No 646/92 of 13 March 1992 establishing the forecast supply balance and Community aid for the supply to French Guiana of products falling within CN codes 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 used in feedingstuffs
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  economic policy;  America;  agricultural structures and production
 Date Published: nan

 14. 3 . 92 Official Journal of the European Communities No L 69/29 COMMISSION REGULATION (EEC) No 646/92 of 13 March 1992 establishing the forecast supply balance and Community aid for the supply to French Guiana of products falling within CN codes 2309 90 31 , 2309 90 33, 2309 90 41 , 2309 90 43, 2309 90 51 and 2309 90 53 used in feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Community products competitive in relation to products originating in third countries ; Whereas export refunds are fixed taking account of the prices of cereals and cereal products on the Community market and on the world market ; whereas refunds must cover the difference between these prices ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), and in particular Article 3 (5) thereof, HAS ADOPTED THIS REGULATION :Whereas Article 3 of Council Regulation (EEC) No 3763/91 introduces, for the 1991 /92 to 1993/94 marketing years, an exemption scheme for duties on imports into French Guiana and aid for the supply by the rest of the Community of certain cereal products used in feedingstuffs ; Article 1 Pursuant to Article 3 (1 ) of Council Regulation (EEC) No 3763/91 , the forecast supply balance quantities of products falling within CN codes 2309 90 31 , 2309 90 33, 2309 90 41 , 2309 90 43, 2309 90 51 and 2309 90 53 used in feedingstuffs eligible for exemption from duties on imports or Community aid shall be as specified in the Annex. Whereas the supply balance for these products for the department of Guiana should be drawn up on the basis of feedingstuffs requirements ; whereas it should be permitted to change this balance during the course of the marketing year if necessary ; Whereas, in accordance with Regulation (EEC) No 3763/91 , the amount of the aid for the supply of Community products must be determined in such a way that users are supplied on terms equivalent to exemption from levies on direct imports from the world market ; Article 2 The amount of the aid for the supply of feedingstuffs referred to in Article 1 and manufactured from cereals processed in the rest of the Community shall be equal to the export refunds for those products plus ECU 20 per tonne. Whereas Commission Regulation (EEC) No 388/92 (2) lays down detailed rules for the implementation of the specific arrangements for the supply of cereal products to the French overseas departments ; whereas those provi ­ sions, which supplement Commission Regulation (EEC) No 131 /92 (3) for the cereals sector, apply to cereals used in feedingstuffs as referred to in this Regulation ; Article 3 Article 1 (3) and Articles 2 to 7 of Regulation (EEC) No 388/92 shall apply to the supply of the products referred to in Article 1 of this Regulation to French Guiana. Whereas fixing the aid at an amount equal to the export refund plus a fixed component to take account of condi ­ tions for deliveries of relatively small quantities will make Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 356, 24. 12. 1991 , p. 1 . 0 OJ No L 43, 19. 2. 1992, p. 16. 0 OJ No L 15, 21 . 1 . 1992, p. 13 . No L 69/30 Official Journal of the European Communities 14. 3. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX Supply balance for certain products used in feedingstuffs for French Guiana for the 1991/92 and 1992/93 marketing years (in tonnes per marketing year) CN code 1991 /92 1992/93 2309 90 31 2309 90 41 5 200 5 700 2309 90 51 2309 90 33 2309 90 43 300 300 2309 90 53 Total 5 500 6 000